State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 27, 2016                   521432
____________________________________

In the Matter of DIANA L.
   LAMPHERE,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
EDWARD S. LAMPHERE,
                      Respondent.

(And Two Other Related Proceedings.)
____________________________________


Calendar Date:   September 6, 2016

Before:   Peters, P.J., McCarthy, Lynch, Rose and Clark, JJ.

                             __________


     Sarah E. Cowen, Sidney, for appellant.

     Steven G. Natoli, Norwich, attorney for the child.

                             __________


Lynch, J.

      Appeal from an order of the Family Court of Chenango County
(Revoir, J.), entered May 22, 2015, which, among other things,
dismissed petitioner's applications, in two proceedings pursuant
to Family Ct Act article 6, to modify a prior order of custody.

      Petitioner (hereinafter the mother) and respondent
(hereinafter the father) are the divorced parents of four
children, including the subject child (born in 2006). When the
parties initially separated, they agreed to a joint custody
arrangement, with the mother having primary physical custody.
Shortly thereafter, in September 2010, after the mother relocated
to Connecticut, the parties stipulated to continued joint
custody, with the father assuming primary physical custody of the
                                -2-                521432

subject child and the older child, who turned 18 in 2014 and
moved out of the father's home. In July 2014, Family Court, on
consent, continued this custody arrangement and further ordered
the father to obtain Medicaid insurance for the subject child "as
soon as practicable" and then enroll the child in counseling and
schedule appropriate dental care. In August 2014, the mother
filed a violation petition contending that the father failed to
comply with the court's health care directives. In September
2014, the mother filed a further petition to obtain primary
physical custody of the child. She filed a second modification
petition in February 2015, seeking sole legal and primary
physical custody, contending, among other things that the
father's home was unsanitary. After a fact-finding hearing in
March 2015, Family Court dismissed both modification petitions
but granted the violation petition and imposed a $300 sanction
against the father. The mother appeals.1

      With his brief, the attorney for the child has provided
this Court with Family Court's March 24, 2016 "Final Custody
Order," issued on consent, by which the court granted primary
physical custody of the subject child to the mother, with the
proviso that the order would be held in abeyance until August
2016 and set aside if the father complied with the directive,
once again, to obtain Medicaid insurance, counseling and dental
care for the child. The court specified that "[t]his custody
order shall replace all other custody [o]rders of this Court."
It follows that this appeal is moot and, since the exception to
the mootness doctrine does not apply, the appeal must be
dismissed (see Matter of Charles EE. v Hanna FF., 141 AD3d 754,
755 [2016]; Matter of Attorney for the Child v Cole, 140 AD3d
1335, 1336 [2016]).

        Peters, P.J., McCarthy, Rose and Clark, JJ., concur.




    1
         The father failed to file a brief on this appeal.
                              -3-                  521432

      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court